Case 18-13389-RBR Doc546 Filed 06/05/19 Page1of14

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.flsb.uscourts.gov

In re: CASE NO. 18-13389-RBR
SUMMIT FINANCIAL CORP. CHAPTER 11

Debtor.
/
THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS and ROBERT HENDLER IRA

 

 

ADV. NO.

Plaintiffs,
Vv.
ALVIN WHEELER, DAVID WHEELER
and SCOTT WHEELER,

Defendants.

/
ADVERSARY COMPLAINT

 

Plaintiffs, The Official Committee of Unsecured Creditors for Debtor Summit Financial
Corp., and Robert Hendler IRA file this Adversary Complaint against Defendants, Alvin Wheeler,
David Wheeler and Scott Wheeler (collectively “Defendants” or ‘“Wheelers’”), and allege as
follows:

1. This adversary proceeding is brought under 11 U.S.C. § 510(c) to equitably
subordinate the claims of Alvin Wheeler, David Wheeler and Scott Wheeler, directors and officers
and/or former directors and officers of the Debtor Summit Financial Corp., or alternatively, to

reclassify such claims, filed as unsecured debt, to equity.
Case 18-13389-RBR Doc546 Filed 06/05/19 Page 2 of 14

JURISDICTION, VENUE AND PARTIES

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(b)(1) and
(2)(A), (B) and (O), and 1334(b).

3. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and (O).

4. Venue is proper in this District pursuant to 28 U.S.C. § 1409 in that the Chapter 11
case of Debtor Summit Financial Corp. is pending in this District and Defendants reside in this
District.

5. Plaintiff, the Official Committee of Unsecured Creditors (the ““Committee”) for
Debtor Summit Financial Corp., was appointed by the Office of the United States Trustee on April
20, 2018.

6. Plaintiff Robert Hendler IRA (also referred to on Claim as Pensco Trust Company
LLC Custodian FBO Robert Hendler IRA) (“Hendler”). Hendler is a member of and Chairman of
the Committee and has filed Claim No. 45 in the amount of $700,000 against the Summit estate.

9. Defendant Alvin Wheeler is a resident of Broward County, Florida and at all
material times relevant to this Complaint, was the President of Summit. Upon information and
belief, it is Plaintiffs’ understanding that Defendant Alvin Wheeler has advised certain parties that
he has resigned as an officer and director of Summit.

10. Defendant David Wheeler is a resident of Broward County, Florida and is the Chief
Executive Officer and Vice President of Summit.

11. Defendant Scott Wheeler is a resident of Broward County, Florida and is the
Treasurer of Summit.

FACTS COMMON TO ALL COUNTS

12. Debtor Summit Financial Corp. is a Florida corporation that was formed in
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 3of14

or about 1984 and was and remained as of Summit’s bankruptcy filing on March 23, 2018 (the
“Bankruptcy Petition Date”), in the business of purchasing and servicing automobile retail
installment sales contracts originated at franchised automobile dealerships and select independent
used car dealerships located in the State of Florida.

13. The Debtor financed its operations through secured credit facilities. The most
recent such facility, in the principal amount of up to $105 million, was amended and restated on
February 14, 2017 pursuant to a Third Amended and Restated Loan and Security Agreement
between the Debtor and Bank of America, N.A. (“Bank of America”) as administrative and
collateral agent for itself and BMO Harris Bank, N.A. (“BMO Harris” and collectively with Bank
of America, “Bank of America’).

14, As of the Bankruptcy Petition Date, Bank of America possessed and presently
possesses a security interest in substantially all of Summit’s business assets, including all monies
due and owing or received from collections upon the automobile retail installment contacts
purchased by Summit. Bank of America also is in possession of certain personal guaranties
executed in its favor by each of the Defendants.

15. Defendants Alvin Wheeler and David Wheeler, and upon information and belief,
Scott Wheeler, also solicited financing for Summit through unsecured loans (the “Unsecured
Loans”) provided by private third-party lenders (the “Private Lenders”).

16. These Private Lenders were ostensibly third parties who were friends of the
Wheeler family and specifically knew the Defendants whether through social or professional
relationships or in one case even worked as a housekeeper for one of the Defendants.

17. | The Defendants memorialized the Unsecured Loans solicited from and provided by

these Private Lenders by way of an “Unsecured Subordinated Promissory Note” (the
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 4of14

“Subordinated Note(s)”’) issued by Summit in favor of these Private Lenders. The typical
Subordinated Note provided for (i) monthly interest payments, in arrears, at a rate of 12 percent
per annum, and (ii) a maturity date of two (2) years from issuance, at which time all principal and
any unpaid interest would be due and payable.

18. Although the Subordinated Notes issued by Summit to the Private Lenders
qualified as “‘securities” which, it is submitted, were not exempt from registration requirements
under both federal and state securities laws, Defendants failed to comply with such registration
requirements in violation of Section 12(d)(1) of the Securities Act of 1933 and Fla. Stat. § 517.07.
Notwithstanding, Defendants continued to raise funds from such Private Lenders based, in part
and on occasion, on false representations made to these Private Lenders as to the financial
wherewithal of Summit and Defendants’ intentions to repay the Private Lenders before repayment
of any monies due and owing to Defendants or Defendants’ immediate family members.

19, In fact, from March 22, 2014 through the Bankruptcy Petition Date, the financial
records of Summit reflect that Summit distributed, in the aggregate, approximately $11 million to
Defendants, which distributions were booked either as wages and expense reimbursement, interest
repayments or equity distributions. Indeed, in the one year period preceding the Bankruptcy
Petition Date, Defendants received distributions totaling approximately $1.7 million, which
amount was increased as on July 25, 2017, Alvin Wheeler and David Wheeler received alleged
“Shareholder Loan Repayments” in the amounts of $499,584.00 and $379,594, respectively.
Tellingly, neither of the Shareholder Loan Repayments that occurred on July 25, 2017, within the
one-year pre-petition period, were disclosed in Summit’s Statement of Financial Affairs.

20. In many, if not most cases, the Unsecured Loans made by these Private Lenders

matured without Summit either paying all principal and interest due under such Loans or formally
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page5of14

renewing and extending such Loans. Rather, Summit simply would continue to pay the monthly
interest payments provided for under the matured Subordinated Notes without regard to any
principal reduction or satisfaction, or the demand nature of these matured Subordinated Notes.

21. — Tellingly, upon information and belief, in order to mislead Bank of America and its
auditor, Crowe Horwath, as to the true maturity dates of many of the Subordinated Notes,
Defendants and Summit created “doctored” notes which reflected an issuance date of December
31, 2016, and attached as a second page to such notes, what appears to be a duplicate copy of the
same signature page signed by Defendant David Wheeler. These “doctored” notes served to show
loan maturity dates of Subordinated Notes issued by Summit to the Private Lenders well beyond
their actual maturity dates and then were used by Defendants and Summit to apparently mislead
Summit’s auditors. Thus, Summit’s 2014 and 2015 audited Financial Statement, issued in April,
2016, reflects approximately $14.5 million in non-related subordinated debt maturing in 2017. Yet,
the audited Financial Statement for 2016, issued in 2017, reflects only $550,000 in subordinated
non-related party debt maturing in 2017 and $17,990,853 maturing in 2018. True and correct
copies of relevant excerpts from these Financial Statements are attached as Exhibits 1 and 2,
respectively.

22. By example only, creditor Sydelle Lazar loaned the principal amount of $600,000
to Summit, which was memorialized in a Subordinated Note dated July 1, 2013 and attached to
creditor Lazar’s proof of claim 41-1 filed with the Bankruptcy Court. A true and correct copy of
this claim and the attached Note are attached to this Complaint as Exhibit 3. Yet, the Subordinated
Note which Defendants apparently provided to Bank of America prior to the Bankruptcy Petition
Date and to the Committee in this case was a December 31, 2016 Subordinated Note attached

hereto as Exhibit 4.
Case 18-13389-RBR Doc546 Filed 06/05/19 Page 6 of 14

23. By example only, in 2013, Plaintiff Robert Hendler loaned through the custodian
for his IRA, Morgan Stanley, the sum of $700,000 to Summit, which was memorialized in a
Subordinated Note dated November 1, 2013. When Hendler changed custodian for his IRA to
Pensco Trust, he requested a new Subordinated Note to reflect such new custodian and received a
new Subordinated Note dated July 7, 2016 in the amount of $700,000, signed by Defendant Alvin
Wheeler. True and correct copies of the foregoing Subordinated Notes are attached to Plaintiff
Hendler’s proof of claim 45-1, which is attached to this Complaint as Exhibit 5. Yet,
notwithstanding the issuance of a new Subordinated Note to Hendler in July, 2016, Defendants
provided both Bank of America and upon information and belief, its auditor, with a “doctored”
Subordinated Note dated December 31, 2016, which is attached to this Complaint as Exhibit 6.

24. The foregoing examples are but two of many instances where Defendants created
“doctored” Subordinated Notes dated December 31, 2016.

25. Upon information and belief, the Debtor and the Wheelers authorized and/or
perpetrated the creation of “doctored” Subordinated Notes, dated December 31, 2016 and
thereafter, as well as misrepresented in the Debtor’s 2016 Financial Statement the actual maturity
of the Debtor’s subordinated debt, for the purpose of causing Bank of America to continue to
underwrite its credit facility and enter into a Third Amended and Restated Loan and Security
Agreement in February, 2017 with the Debtor, as well as avoid the undeniable fact that millions
of dollars in unsecured debt had matured and was due and owing. In addition, the Debtor provided
these same “doctored” Notes to the Committee’s financial consultants, Kapila/Mukamal, along
with a schedule that corresponded to the maturity dates of the “doctored” Notes.

26. Despite creating these “false” Subordinated Notes in order to extend the maturity

of and draw under its secured credit facility with Bank of America, on March 23, 2018, after such
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 7 of 14

facility matured and being unable to either repay the credit facility or obtain refinancing, Summit
filed for relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court
for the Southern District of Florida (the “Bankruptcy Court”).

27. As of the time of Summit’s Chapter 11 filing and as a result of the pre-bankruptcy
failure of Defendants and Summit to satisfy the Unsecured Loans made by the Private Lenders
upon maturity, a substantial portion of these Unsecured Loans remained unpaid when Summit filed
for protection under Chapter 11. In its Schedule F filed with the Bankruptcy Court on April 20,
2018, the Debtor identified approximately $17,845,277 being owed to 43 Private Lenders (*non-
insider) as of the Petition Date. In addition to such “scheduled claims,” Private Lenders have
filed 37 proofs of claim (*excluding duplicates) in the aggregate amount of approximately
$15,005,277.

28. By the same token, in its Schedule F filed with the Bankruptcy Court on April 20,
2018, Summit identified $8 million of subordinated debt relating to alleged subordinated note
claims of the Defendants (and an additional $339,000 relates to Wheeler Real Estate Enterprises,
LLC). Schedule F also includes claims of other non- Wheeler legal insiders.

29. Once Summit filed for protection under Chapter 11, rather than taking actions in
Summit’s Bankruptcy Case to maximize distributions that could be made to such Private Lenders,
Defendants chose to pursue a path designed to maximize Defendants’ personal recoveries in the
Bankruptcy Case to the detriment of the Private Lenders and insulate from attack or future recovery
for the benefit of the Private Lenders, the in excess of $11 million which Defendants took out of
the coffers of Summit in the four years preceding the Bankruptcy Petition Date.

30. Thus, despite the financial records of Summit revealing that monies went in and

out of Summit from and to Defendants, without regard to classification or amount, Defendants,
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 8 of 14

each separately, filed proofs of claim 53-1 (Scott), 54-1 (David) and 55-1 (Alvin) in the respective
amounts of $368,859.00, $1,200,000.00 and $6,936,640.00 (collectively, the ‘Defendant
Claims”). These Defendant Claims are attached to the Complaint as Exhibits 7, 8 and 9.
Defendant Alvin Wheeler’s proof of claim includes $2.5 Million related to monies Alvin Wheeler
put into Summit after Bank of America apparently discovered that due to alleged
misrepresentations of Summit as to the quantity and quality of the Bank’s Collateral, the Bank had
over-advanced amounts to Summit. When Defendant Alvin Wheeler attempted to “book” such
monies as a loan, Bank of America insisted that the monies be reclassified as capital.

31. Not only did the Defendant Claims allege as their basis “loan and shareholder
investment,” and seek amounts which were not supported by the financial records of Summit, but
to support such Claims, Defendants merely attached G/L spreadsheet type print outs of financial
records they alone control. In connection with the Committee’s discovery and investigation of all
claims, David and Alvin Wheeler provided the Committee with all of the alleged subordinated
notes. The notes that were provided to the Committee included alleged notes to the Wheelers that
were the same type of “doctored” promissory notes (albeit with dates in 2017 and 2018) containing
the copied signature page of Defendant David Wheeler which Defendants had previously
presented to both its auditors and Bank of America.

32. It is the position of the Defendants that the Defendant Claims are invalid in that
they are not based on legitimate and verifiable loans which the Defendants made to Summit.
Notwithstanding, during Summit’s bankruptcy case, the Defendants attempted to use their filing
of the Defendant Claims and assertion that they could vote against and block any Chapter 11 plan
proposed by the Committee as a basis to compel both the Committee and Private Lenders to

support plan provisions which would release Defendants from any claims which Summit may
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 9 of 14

possess against Defendants. In fact, specifically, Defendants advised that absent the Committee
and Private Lenders supporting Defendants being provided the releases in question, Defendants
would cause Summit to seek conversion of this Bankruptcy Case to Chapter 7, which Summit did
by filing a Motion to Convert on April 2, 2019 [ECF No. 470]. Knowing full well that conversion
could undermine any ability of creditors to obtain value from Summit’s Loan Portfolio,
Defendants, using their control of Summit and in gross breach of their fiduciary duty, were willing
to use their threat of conversion and the harm it would cause creditors as improper leverage to
obtain releases from the Summit estate. As it turned out, despite Defendants’ improper and
disingenuous efforts to use the threat of harm to unsecured creditors to extract unwarranted releases
from the Debtor, the Committee and Bank of America eventually agreed to a Stipulation and
Liquidation Program which will potentially provide value to unsecured creditors from collections
on the Loan Portfolio.

33. Defendants’ attempt to use their control of Summit and their filing of invalid proofs
of claim as a means to prevent a future fiduciary from investigating and potentially seeking to
avoid and recover, all or a portion of the in excess of $11 million which Defendants received from
Summit in the four year period preceding Summit’s bankruptcy, constitutes a gross abuse of
Defendants’ fiduciary duty to creditors in this Bankruptcy Case and a gross abuse of the
bankruptcy process.

33. Defendants have improperly attempted to undermine the bankruptcy process as a
whole by providing falsified Subordinated Notes to the Committee and its professionals and using
their control of Summit and threatening a conversion of this Chapter 11 case to Chapter 7 in an
effort to extract personal releases which would protect them from potentially millions of dollars in

liability. Furthermore, the Defendants have sought to undermine the role of the Committee and
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 10 of 14

its members by contacting Committee members and requesting that they disclose confidential
Committee communications and attorney-client privileged communications.

34. | One such example is an e-mail which Defendant Alvin Wheeler sent to Committee
member Cathleen Scott on October 22, 2018. In such e-mail Defendant Alvin stated, in part: “I
understand that you received an email from your lawyer accusing us of taking out money from this
company. If you could send me a copy of that I would very much appreciate it. Of course, it is
a lie.” Defendants have contacted other Committee members in an effort to determine the
contents of their communications with Committee counsel.

35. Defendants’ inequitable conduct has caused injury to the unsecured creditors of
Summit and conferred an unfair advantage on Defendants. Specifically, in raising funds from the
Private Lenders, Defendants violated both federal and state securities laws and misrepresented that
Defendants and their family members would be repaid on any monies put into Summit only after
the Private Lenders had been repaid. In fact, Defendants took in excess of $11 million out of
Summit in the four years preceding bankruptcy, which amount does not include hundreds of
thousands of dollars in personal expenses directly paid by Summit on Defendants’ behalf such as
excessive personal credit card spending that was improperly reported as business expenses in for
accounting and tax purposes. Defendants were also able to extend Summit’s credit facility with
Bank of America for an additional one-year period by providing the ‘doctored’ notes to Bank of
America and their auditors. During this same one-year period, Defendants transferred to
themselves from Summit an additional $2.7 million.

36. If the Bank of America credit facility was called in early 2017, the ability of

unsecured creditors to be repaid would have been greater.

10
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 11 of 14

37. All conditions precedent to the commencement of this proceeding have occurred,

been waived or been performed.

COUNT I
(Equitable Subordination — 11 U.S.C. § 510(c)

38. Plaintiffs repeat and re-allege the allegations contained in paragraphs | through 37
above as if set forth in full in this paragraph.

39. This is a count to equitably subordinate the Defendants’ Claims to the claims of all
other unsecured creditors pursuant to 11 U.S.C. § 510(c).

40. Defendants Alvin Wheeler, David Wheeler and Scott Wheeler have engaged in
inequitable and wrongful conduct as more fully set forth above, including without limitation, (i)
raising funds from the Private Lenders without complying with federal and state securities laws,
(11) misrepresenting that such Private Lenders would be repaid prior to monies being transferred
to Defendants or Defendants’ family members and yet taking millions of dollars out of Summit
prior to Summit’s bankruptcy while the Private Lenders were left to assert collectively in excess
of $15 million in claims in Summit’s bankruptcy, (iii) creating “doctored” promissory notes which
misled Bank of America and Summit’s auditors as to the maturity of the Subordinated Notes issued
to the Private Lenders and which information was utilized in Summit’s Financial Statements and
caused an extension of the credit facility with Bank of America, (iv) taking in excess of $11 million
out of Summit during the four years preceding the Bankruptcy Petition Date, including close to
$2.7 million in the one year preceding such Petition Date, which included alleged “loan”
repayments, and using Summit funds to pay for hundreds of thousands of dollars in personal
expenses, (v) filing proofs of claim in Summit’s bankruptcy which were not supported by
Summit’s records, and in the case of at least $2.5 million claimed by Defendant Alvin Wheeler,

was a “capital” contribution, and not indebtedness of Summit, and (vi) attempting to extract

11
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 12 of 14

unwarranted releases of their potential liability to Summit’s bankruptcy estate by improperly
threatening to harm the interests of unsecured creditors.

41. | Defendants’ inequitable and wrongful conduct injured and caused damage to
Summit’s creditors, including the named Plaintiffs and provided Defendants with an unfair
advantage, including without limitation the ability to receive more than $11 million in transfers
from Summit in the four years preceding bankruptcy, funding for Summit’s continued operations
through both the continuation of Bank of America’s secured credit facility and loans from the
Private Lenders and the ability to be paid close to $1 million in collective salary during the
Bankruptcy Case.

42. Subordination of Defendants’ Claims is consistent with the provisions of the
Bankruptcy Code.

WHEREFORE, Plaintiffs request the entry of a judgment equitably subordinating
Defendants’ Claims and any other claims asserted by Defendants in this Chapter 11 case to the
claims of all other unsecured creditors and granting such other and further relief as is just and

proper.

COUNT I
(Re-characterization of Debt to Equity)

43. Plaintiffs repeat and re-allege the allegations contained in paragraphs | through 37
above as if set forth in full in this paragraph.

44. This count is plead in the alternative and seeks, if necessary, to re-characterize
Defendants Claims from alleged debt to equity.

45. Defendants’ proofs of claim filed in Summit’s Bankruptcy Case each describe the
basis of the claim, “loan and shareholder interest.”

46. In fact, if the Court finds that any net monies were transferred by the Defendants

12
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 13 of 14

into Summit, such transfers were all in the form of capital contributions which Defendants
thereafter withdrew from Summit at periodic times.

47. It would be inequitable and inaccurate to treat any transfer of monies from the
Defendants into Summit as loans, subject to repayment, as the business and financial records of
Summit reflect that Defendants continuously took monies out of and put monies into Summit and,
after the fact, sought to treat such transactions in a manner most advantageous to Defendants but
not reflective of their true nature.

WHEREFORE, Plaintiffs request the entry of a judgment re-characterizing any alleged
loans or debt from Defendants into Summit as equity and capital contributions and granting such

other and further relief as is just and proper.

13
Case 18-13389-RBR Doc 546 Filed 06/05/19 Page 14 of 14

Dated this 5" of June, 2019.
Respectfully submitted,

RICE PUGATCH ROBINSON STORFER
& COHEN, PLLC

Attorneys for Committee

101 N.E. Third Avenue, Suite 1800
Fort Lauderdale, Florida 33301
Telephone: (954) 462-8000

By:__ /s/Craig A. Pugatch
Craig A. Pugatch
Florida No. 653381
capugatch @rprslaw.com
Kenneth B. Robinson
Florida Bar No. 559474

krobinson @rprslaw.com
And

BETH A. HENDLER, P.A.

Attorneys for Robert Hendler

500 East Broward Blvd., Suite 1710
Fort Lauderdale, Florida 33394
Telephone: (954) 848-2918

By:__/s/Beth A. Hendler
Beth A. Hendler
Florida No. 89650

beth @bahpa.com

 

JAWPDocs\6115 Summit Financial\Pleadings\Committee Complaint against Wheelers v5.docx

14
